Case 1:16-cv-03505-WHP-OTW Document 252 Filed 07/15/19 Page 1 of 2

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE
200 VESEY STREET, SUITE 400
NEW YORK, NY 10281-1022

NANCY A. BROWN
TELEPHONE: (212) 336-1023

 

July 15, 2019
VIA ECF and UPS Overnight

Hon. William H. Pauley III

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007-1312

Re: SEC v. Archer, et al.;
No. 16 Civ. 3505 (WHP) (OTW)

Dear Judge Pauley:

We represent the Plaintiff, Securities and Exchange Commission (the “Commission”), in
this action.

While the Court provided the Commission an opportunity to file a Reply in further
support of our Motion for Entry of Final Judgment Against Defendant Francisco Martin by today
(DE 224), Defendant Martin neither served nor filed any opposition to the Commission’s
opening brief, except the email communication to me, dated June 13, 2019 (previously
forwarded to the Court (DE 251)), which states that he does not “agree to the false picture the
SEC is painting in this case against my persona.” Mr. Martin’s email indicates that he
specifically contests what he believes was the Commission’s contention that he only came “to
the US from Spain [to testify at the criminal trial]. . . because [he] had a safe passage letter
and/or an immunity agreement.”

The Commission respectfully refers the Court to its opening Brief (DE 249), at page 10,
in which we acknowledge that Mr. Martin “provided helpful testimony” at the trial of the parallel
criminal action, United States v. Galanis, 16 Cr. 381 (RA) (S.D.N.Y.) (“Criminal Action”). We
further respectfully refer the Court to Exhibit A to my Declaration (DE 247) where we attach the
following excerpt from the Criminal Action trial transcript of Mr. Martin’s testimony (at page
2138):

Q: Are you testifying here today pursuant to an immunity order?
A: Yes.

Q: Did you refuse to testify absent the entry of such an order?
A: Yes.
Case 1:16-cv-03505-WHP-OTW Document 252 Filed 07/15/19 Page 2 of 2

Hon. William H. Pauley III July 15, 2019
Page 2

With respect to the status of the Criminal Action, Defendant Morton’s motion to
withdraw her guilty plea is being briefed by the parties and Defendant Cooney’s sentencing is
scheduled for July 31, 2019. On the Government’s appeal of the Court’s Order granting
Defendant Archer a new trial, Archer filed his opposition on June 26, 2019. Oral argument has
not yet been set.

pectfully submitted,

cc: All Defendants via e-mail or overnight mail
